Exhibit 10.1

 

COMMITMENT INCREASE AGREEMENT

 

THIS COMMITMENT INCREASE AGREEMENT (the “Agreement”) is made as of October 7,
2005 between Western Gas Resources, Inc. (the “Borrower”) and Bank of America,
N.A., (the “Lender”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Administrative Agent, and the Lenders have entered
into that certain Credit Agreement dated as of June 29, 2004 (as amended to the
date hereof, the “Credit Amendment”);

 

WHEREAS, pursuant to Section 2.13 of the Credit Agreement, the Borrower has
requested that the Aggregate Commitments be increased by $80,000,000 (the
“Commitment Increase Amount”);

 

WHEREAS, Lender has agreed to increase its Commitment by the Commitment Increase
Amount;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in the Credit Agreement, the Lender hereby agrees as
follows:

 

(a)                                  Definitions.  Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Credit Agreement shall have the same meanings whenever used in this Agreement.

 

(b)                                 Increase in Commitment.  The Lender hereby
increases its Commitment by $80,000,000 to $133,000,000.

 

(c)                                  Loan Documents.  This Agreement is a Loan
Document, and all provisions in the Credit Agreement pertaining to Loan
Documents apply hereto.

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Joseph F. Scott

 

 

 

Name: Joseph F. Scott

 

 

Title: Vice President

 

 

 

 

 

WESTERN GAS RESOURCES, INC.

 

 

 

By:

/s/ Vance Blalock

 

 

 

Name: Vance Blalock

 

 

Title: Vice President and Treasurer

 

--------------------------------------------------------------------------------